Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/825,907 filed on
March 20, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on June 15, 2021 under 37 CFR 1.111 in response to a non-final rejection dated March 15, 2021.  Applicant has amended claims 1-5, 9 and 13-16, and has canceled claim 12.  Claims 1-11 and 13-20 are currently pending.

Allowable Subject Matter
	Claims 1-11 and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited and ip.com searches) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claim 1:
“receiving, by a processor, a first two-dimensional (2D) graphical content and a second 2D graphical content;
“receiving, by the processor, a first three-dimensional (3D) graphical content and a second 3D graphical content;
“rendering, with the mono perspective, a first mono surface from the first 2D graphical content or the first 3D graphical content and a second mono surface from the second 2D graphical content or the second 3D graphical content;
“rendering, with a mono perspective, a first left surface from the first 2D graphical content;
“rendering, with the mono perspective, a first right surface from the first 2D graphical content;
“rendering, with a left stereo perspective, a second left surface from the first 3D graphical content;
“rendering, with a right stereo perspective, a second right surface from the first 3D graphical content;
“compositing the first mono surface and the second mono surface;
“compositing the first left surface and the second left surface;
“compositing the first right surface and the second right surface;
“merging the first mono surface and the second mono surface to form a mono image;
“merging the first left surface and the second left surface to form a left image, wherein the left image comprises the mono perspective and the left stereo perspective;
“merging the first right surface and the second right surface to form a right image, wherein the right image comprises the mono perspective and the right stereo perspective;
“outputting the left image to a left stereo display coupled to the processor;-and
“outputting the right image to a right stereo display coupled to the processor to form a 3D content in conjunction with the left stereo display; and
outputting the mono image to the left stereo display and the right stereo display to form a
2D content.”
Furthermore, Applicant has filed Terminal Disclaimers under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,623,726, 10,638,123 and US Patent Appl. No. 16/809,351.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485